Hooper, J.
The only headnote requiring elaboration is the 3rd. S. P. Cox, a cropper, sued his landlord, E. H. George, to recover alleged indebtedness arising in part out of the relation of landlord and cropper during the years 1988 and 1989. Defendant urged in bar to this action a money judgment recovered by Mm in a trover action against the cropper, instituted about April, 1989, based on an alleged conversion by the latter of certain corn raised on the land of this defendant. The evidence adduced in support of this plea consisted only of the pleadings, verdict, and judgment in the former action, the verdict therein being as follows: “We, the jury, ffnd for the plaintiff 140 bushels of corn at $1.40 per bushel, $803.00.” Plaintiff in error very ably contends in his brief that in this case the judgment in said trover action is conclusive upon the cropper, for in that action he could have pleaded in defense that he was not indebted to the landlord. See Civil Code (1910), §§ 3706, 3707; Cowart v. Dees, 7 Ga. App. 602 (67 S. E. 705); Way v. Bailey, 18 Ga. App. 57 (88 S. E. 799). Whether, under different circumstances, a trover suit such as herein considered would constitute a plea in bar, we are not called upon to decide. In this case the landlord instituted his trover suit before time for settlement had arrived, took a money judgment for such portion of the crops as had then been unlawfully disposed of, and the proceeds of such judgment were duly credited to the cropper in their ultimate accounting. Under these circumstances the trial judge, acting as judge and jury, properly rendered judgment overruling the plea of res adjudicata.
*127The remaining questions in the case are sufficiently covered by the headnotes.

Judgment affirmed.


Broyles, G. J., concurs. MacIntyre, J., not presiding.